Broyles, C. J.,
disse'nting. I can not agree with my colleagues that the loss-payable clause attached to the policy of insurance was constructive notice to the insurance company that the insured did not have the legal title to the property insured. It clearly appears from the principle of the decision of the Supreme Court of the United States in Sun Ins. Office v. Scott, 284 U. S. 177 (52 Sup. Ct. 72, 76 L. ed. 229), that such a clause attached to the policy was not constructive notice to the insurer that the insured was not the sole and unconditional owner of the property insured. Under the provisions of the policy in the instant case, and the undisputed evidence (disclosing that the legal title to the property insured was not in the insured when the policy was issued), and no waiver of the provisions of the policy appearing, the plaintiff was not entitled to recover, and the court erred in refusing to grant a new trial. Security Ins. Co. v. Jackson, 43 Ga. App. 13 (158 S. E. 457); Northwestern National Ins. Co. v. Southern States &c. Co., 20 Ga. App. 506 (93 S. E. 157); Southern States Fire &c. Co. v. Napier, 22 Ga. App. 361 (96 S. E. 15).